Heydenfeldt, Justice,
.delivered the opinion of the court. Wells, Justice, concurred.
The agreement of counsel in the District Court for a continuance of the cause not having been reduced to writing, could not be regarded by the court, and upon the failure of the plaintiff to appear and prosecute his suit, the court could have taken no other action than it did upon the motion of the defendant.
The point made that the District Court had no jurisdiction, cannot avail the appellant, who was plaintiff below. That would only be an additional reason to sustain the nonsuit.
If the case was improperly in the District Court, it may be, that the action of that court would have no influence on the plaintiff’s case when within the jurisdiction of the proper tribunal; but this question is not necessary to be decided.
Judgment affirmed.